 

Exhibit 10.17

 

AMENDMENT NO. 1 AND WAIVER, dated as of September 2, 2010 (this “Amendment and
Waiver”), to the Loan and Security Agreement (the "Agreement") dated January 14,
2010, by and between Lakeland Industries, Inc., a Delaware corporation
("Borrower") and TD Bank, N.A., a national banking association ("Lender").

 

RECITALS

 

WHEREAS, the Borrower has requested and the Lender has agreed, subject to the
terms and conditions of this Amendment and Waiver, to amend and waive compliance
with certain provisions of the Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

1.            Amendments.

 

(a)          The definition of the term “Consolidated EBITDA” in Section 1.1 of
the Agreement is hereby amended and restated in its entirety to provide as
follows:

 

“Consolidated EBITDA - For any period, Consolidated Net Income (or deficit) plus
(a) Consolidated Interest Expense, plus (b) Consolidated Depreciation Expense,
plus (c) Consolidated Amortization Expense, plus (d) Consolidated Tax Expense,
plus (e) consolidated one-time extraordinary expenses relating to the
termination of the Existing Indebtedness and expenses associated with the
termination of Borrower’s $18,000,000 fixed interest rate swap related to the
Existing Indebtedness, plus (f) non-cash expenses for equity compensation
related to restricted stock plans and stock options for employees and board
members plus (g) non-recurring severance expenses incurred during August, 2009
provided that such amount is not in excess of $185,000 plus (h) non-recurring
charges related to the $1,583,247 Brazil value added tax expense incurred during
the fiscal quarter ended April 30, 2010 (the “Brazilian VAT Charge”) minus (i)
consolidated extraordinary gains of Borrower and its Subsidiaries (including
with respect to a reverse or refund of the Brazilian VAT Charge, if applicable),
all as determined on a rolling four quarter basis, in accordance with GAAP.”

 

(b)          Clause (g) of the definition of “Permitted Indebtedness” in Section
1.1 of the Agreement is hereby amended and restated in its entirety to provide
as follows:

 

“secured Indebtedness of, and bank guarantees obtained by, Qualytextil, S.A. not
to exceed, in the aggregate, at any time, an amount equal to (a) $5,000,000
minus (b) the aggregate value of any guaranties provided by the Borrower to
support bank guaranties obtained by Qualytextil, S.A. with respect to the
Brazilian VAT Payment”

 

(c)          The following definition is hereby added to Section 1.1 of the
Agreement in its appropriate alphabetical order:

 

1

 

 

Brazilian VAT Payment – The value added tax that may be owed by Qualytextil,
S.A. to the State of Bahia, Brazil, for the fiscal periods from 2007 through
2009 or the related judicial deposit to support such payment.

 

(d)          Section 7.5 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

 

“Excepting (a) the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection, (b) in connection with trade payables in
the ordinary course of business, and (c) (i) guaranties provided by the Borrower
or any of its Subsidiaries for any Permitted Indebtedness of the Borrower or any
Subsidiary and (ii) guaranties provided by the Borrower to support bank
guaranties obtained by Qualytextil, S.A. with respect to the Brazilian VAT
Payment (in lieu of posting cash), not to exceed $5,000,000 in the aggregate
during the term of this Agreement, provided that not more than $500,000 in the
aggregate may be applied to guaranties other than the guaranty obligations in
the clause (c) with respect to the Brazilian VAT Payment, neither Borrower nor
any of its Subsidiaries shall become or be liable, directly or indirectly,
primary or secondary, matured or contingent, in any manner, whether as
guarantor, surety, accommodation maker, or otherwise, for the existing or future
Indebtedness of any kind of any Person.”

 

2.            Waiver. The Lender hereby waives compliance with Section 6.8(c) of
the Agreement, Consolidated EBITDA, requiring Consolidated EBITDA of not less
than $4,500,000 for the fiscal quarter ended July 31, 2010, provided that the
actual Consolidated EBITDA was not less than $3,831,000 at the end of such
quarter.

 

3.            Conditions of Effectiveness. This Amendment and Waiver shall
become effective as of the date hereof, upon receipt by the Lender of this
Amendment and Waiver, duly executed by the Borrower and the Guarantor.

 

4.            Conforming Amendments. The Agreement, the Loan Documents and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing, shall each be deemed to be amended and supplemented hereby
to the extent necessary, if any, to give effect to the provisions of this
Amendment and Waiver. The Agreement and the other Loan Documents shall remain in
full force and effect in accordance with their respective terms.

 

5.            Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

 

(a)          After giving effect to this Amendment and Waiver (i) each of the
representations and warranties set forth in Article V of the Agreement is true
and correct in all material respects on and as of the date hereof as if made on
and as of the date of this Amendment and Waiver except to the extent such
representations or warranties relate to an earlier date in which case they shall
be true and correct in all material respects as of such earlier date, and (ii)
no Default or Event of Default has occurred and is continuing as of the date
hereof or shall result from after giving effect to this Amendment and Waiver.

 

(b)          The Borrower has the power to execute, deliver and perform this
Amendment and Waiver and each of the other agreements, instruments and documents
to be executed by it in connection with this Amendment and Waiver. No
registration with or consent or approval of, or other action by, any
Governmental Authority is required in connection with the execution, delivery
and performance of this Amendment and Waiver and the other agreements,
instruments and documents executed in connection with this Amendment and Waiver
by the Borrower, other than registration, consents and approvals received prior
to the date hereof and disclosed to the Lender and which are in full force and
effect.

 

2

 

 

(c)          The execution, delivery and performance by the Borrower of this
Amendment and Waiver and each of the other agreements, instruments, and
documents to be executed by it in connection with this Amendment and Waiver, and
the execution and delivery by the Guarantor of the Consent to this Amendment and
Waiver, (i) have been duly authorized by all requisite corporate action, and
(ii) will not violate (A) any provision of law applicable to the Borrower or the
Guarantor, any rule or regulation of any Governmental Authority applicable to
the Borrower or the Guarantor or (B) the certificate of incorporation, by-laws,
or other organizational documents, as applicable, of the Borrower or of the
Guarantor.

 

(d)          This Amendment and Waiver and each of the other agreements,
instruments and documents executed in connection with this Amendment and Waiver
to which the Borrower or the Guarantor are a party have been duly executed and
delivered by the Borrower and the Guarantor, as the case may be, and constitutes
a legal, valid and binding obligation of the Borrower and the Guarantor
enforceable, as the case may be, in accordance with its terms, except to the
extent that enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally and by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.

 

6.            Miscellaneous.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Agreement.

 

The amendments and waiver herein contained are limited specifically to the
matters set forth above and do not constitute directly or by implication an
amendment or a waiver of any other provision of Agreement or a waiver of any
Default or Event of Default which may occur or may have occurred under the
Agreement.

 

This Amendment and Waiver may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment and Waiver.

 

THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

 

7.           Reaffirmation.

 

The Borrower hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Amendment and Waiver, (i)
all terms and provisions contained in the Security Documents are, and shall
remain, in full force and effect in accordance with their respective terms and
(ii) the liens heretofore granted, pledged and/or assigned to the Lender as
security for the Borrower’s obligations under the Note, the Agreement and the
other Loan Documents shall not be impaired, limited or affected in any manner
whatsoever by reason of this Amendment and Waiver; (b) reaffirms and ratifies
all the representations and covenants contained in each Security Document; and
(c) represents, warrants and confirms the non-existence of any offsets,
defenses, or counterclaims to its obligations under any Security Document.

 

3

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have signed and delivered this
Amendment and Waiver as of the date first written above.

 

  LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan   Name:
       Christopher J. Ryan   Title:        Chief Executive Officer and President

 

  TD BANK, N.A.         By: /s/ John Topolovec   Name:       John Topolovec  
Title:       Vice President

 

CONSENT

 

The undersigned, not as parties to the Agreement but as Guarantor under the
Guaranty and as a Grantor under the Security Agreement, hereby (a) accepts and
agrees to the terms of the foregoing Amendment and Waiver, (b) acknowledges and
confirms that all terms and provisions contained in the Loan Documents to which
it is party are, and shall remain, in full force and effect in accordance with
their respective terms and (c) (i) all terms and provisions contained in the
Loan Document to which it is a party are and shall remain, in full force and
effect in accordance with their respective terms and (ii) the liens heretofore
granted, pledged and/or assigned to the Lender as security for the Obligations
shall not be impaired, limited or affected in any manner whatsoever by reason of
this Amendment and Waiver.

 

  LAIDLAW, ADAMS & PECK, INC.         By: /s/ Christopher J. Ryan   Name:
     Christopher J. Ryan   Title:        President, Secretary and Director

 



4



 

 

